                Case 2:20-cv-09300-CAS-E Document 16 Filed 01/25/21 Page 1 of 2 Page ID #:85



                     1
                                                                                               JS-6
                     2

                     3

                     4

                     5

                     6

                     7

                     8                            UNITED STATES DISTRICT COURT

                     9                          CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11   FBN INPUTS, LLC,                             Case No. 2:20-CV-09300-CAS-Ex
                    12                      Petitioner,               JUDGMENT CONFIRMING
                                                                      ARBITRATION AWARD
                    13            v.
                    14   RODNEY EDWARDS, SR.,
                         individually, and EDWARDS FARM
                    15   CORP.,
                    16                      Respondents.
                    17

                    18

                    19            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                    20            PLEASE TAKE NOTICE that Petitioner FBN Inputs, LLC’s, Application
                    21   for Confirmation of Arbitration Award came on regularly for hearing on January 25,
                    22   2021, at 10:00 a.m., the Honorable Judge Christina A. Snyder presiding. Counsel for
                    23   Petitioner appeared telephonically. No other appearances were made. Petitioner’s
                    24   Petition was duly GRANTED.
                    25            IT IS HEREBY ORDERED AND ADJUDGED:
                    26            The parties’ arbitration award entered on August 12, 2019 by JAMS
                    27   Arbitration is CONFIRMED, and respondents Rodney Edwards, Sr. and Edwards
                    28   Farm Corp. are ordered to pay petitioner the sum of $118,256.10 in damages.
KUTAK ROCK LLP
 ATTORNEYS AT LAW                                               -1-
      IRVINE
                                                           PROPOSED ORDER
                         4850-3696-4057.1
                Case 2:20-cv-09300-CAS-E Document 16 Filed 01/25/21 Page 2 of 2 Page ID #:86



                     1            Accordingly, IT IS ORDERED that judgment in favor of petitioner FBN
                     2   Inputs, LLC and against respondents Rodney Edwards, Sr. and Edwards Farm Corp.
                     3   shall be entered in the amount of $118,256.10.
                     4            IT IS SO ORDERED.
                     5

                     6   Dated: January 25, 2021                      __
                                                                      HON. CHRISTINA A. SNYDER
                     7                                                United States District Court Judge
                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
KUTAK ROCK LLP
 ATTORNEYS AT LAW                                               -2-
      IRVINE
                                                       PROPOSED ORDER
                         4850-3696-4057.1
